Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The substitute specification filed July 12, 2022 has been entered.  However, the substitute specification has been objected to because all the pages are numbered “55.”  For this reason, another substitute specification is respectfully requested that corrects the page numbering.  
Appropriate correction is required.
Drawings
The drawings were received on July 12, 2022.  These drawings are approved for entry except for Figure 11 because replacement Figure 11 eliminates the legends identifying Figures 11c-11f.  Since the original Figure 11 filed March 6, 2020 has these legends and is not objected for any reason, original Figure 11 has been accepted as meeting all the requirement of Rule 84.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 23 now apparently contradicts base claim 1 because base claim 1 requires a different material for the porous outer wall whereas claim 23 requires the same material.  Based upon the present disclosure, the first and second porous end structures are merely the “at least one end structure” (see claim 1) further defined.  In other words, the first and second ends structures are not separate elements from “at least one end structure” because the present disclosure only appears to device end structure or end caps (14); see paragraph 59 of the corresponding publication or page 22 of the original specification. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 9, 14-17, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over AI in view of Martin et al (US 2003/0064095; hereafter referred to as MN).  Mapping the claim language of base claim 1, AI meets the claim language where:
The implantable device as claimed is the implant or stent (10) of AI (see the abstract, Figure 1a and paragraph 52);
the porous outer wall as claimed is the outer wall (30) of AI;
the interior void as claimed is the inner compartment (40) of AI;
the carrier material as claimed is the carrier of AI (see paragraphs 165-166);
the first therapeutic as claimed is the beneficial agent of AI (see paragraphs 107-115);
the total volume as claimed is the range of AI of 50 nl to 100 ml that overlaps the claimed range.

    PNG
    media_image1.png
    344
    378
    media_image1.png
    Greyscale



However, AI fails disclose sealing the end structure or utilizing a porous structure on the ends of the tubular device.  MN, from the same art of endeavor, teaches that it was known to seal the ends of similar devices or to put porous end caps on the same; see Figures 3a-3c and paragraphs 31-34.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to end cap the cylinder of AI as an improved way to regulate the release of the material from the interior compartment.
Regarding claim 2, the cylindrical shape as claimed is clearly seen in Figure 1a and described in paragraph 36 of AI.
Regarding claim 3, the Applicant is directed to see paragraph 100 of AI where 95% corresponds to 20 times as claimed.
Regarding claim 5, the Applicant is directed to see paragraph 100 and 65 of AI.
Regarding claim 6, the Applicant is directed to see paragraph 102 of AI.
Regarding claim 7, AI utilizes various very small pore sizes (see paragraph 102) with a wide range of porosities (see paragraph 18), but does not disclose the pore density of the wall as claimed.  However, since AI clearly disclosed a high porosity with a very small pore size, the Examiner asserts that the claimed pore density range is merely a matter of design choice that does not render the claims patentable over AI in view of MN.
Regarding claim 9, the Applicant is directed to see paragraph 47 of AI.
Regarding claim 14, the Applicant is directed to see paragraph 120 of AI
Regarding claim 15, the Applicant is directed to see paragraph 49 of AI.
Regarding claim 16, the Applicant is directed to see paragraph 50 of AI.
Regarding claim 17, the Applicant is directed to see paragraph 118 of AI for peptides and paragraph 115 for polynucleotides (oligonucleotides).
Regarding claim 20, the Applicant is directed to see paragraph 118 of AI where dopamine and norepinephrine are neuromodulatory agents.
Regarding claim 21, AI discloses different materials in the device (see paragraph 88), different sections with different materials (see paragraph 100), different functions in different sections (see paragraph 164 and the agent being partially coated and partially in the reservoir (see paragraph 107), but not having a different or second agent in the wall as claimed.  However, since AI discloses many different manners of putting the agent within the device, the Examiner asserts that the mere placing the of second agent in the wall would have been considered clearly obvious to an ordinary partisan at the time the invention was made as a way to tailor the device to particular needs of the patient.
Regarding claim 23, the Applicant is directed to see Figures 3a-3c of MN.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over AI and MN as applied to claims 1-3, 5-7, 9, 14-17, 20, 21, and 23 above, and further in view of Li et al (US 2003/0224033; hereafter referred to as Li).  AI meets the claim language as explained in the Section 103 rejection but does not disclose the use of PPF as claimed.  However, Li, from the same art of endeavor, teaches that is was known to the art to utilize PPF as a material to make implantable or insertable drug delivery devices; see the abstract and paragraph 64.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize PPF in making the wall of AI in that it would function to biodegrade in a safe and effective manner and the results of the substitution would have been predictable.  An “[e]xpress suggestion to substitute one equivalent for another need not be present to render such substitution obvious.” (see MPEP 2143 (I) (B), Example 1 quoting In re Fout)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over AI and MN as applied to claims 1-3, 5-7, 9, 14-17, 20, 21, and 23 above, and further in view of Bracaglia et al (NPL cited by Applicant that is 25 pages in length; hereafter referred to as BA).  AI, as modified by MN, meets the claim language as explained in the Section 103 rejection but does not disclose utilizing 3D printing to make the device.  It is noted that the claim limitations of these claims are product by process limitation which means that they are interpreted in the manner set forth in MPEP 2113 (II); there is a lesser burden of proof in making a case of prima facie obviousness.  BA teaches that it was known to the same art of endeavor to make scaffolds with 3D printing techniques; see the abstract.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize 3D printing to make the AI devices so that complex structures can be made that better mimic the natural tissue architectures. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over AI and MN as applied to claims 1-3, 5-7, 9, 14-17, 20, 21, and 23 above, and further in view of Hoganson et al (US 2005/0177118; hereafter referred to as HN).  AI, as modified by MN, meets the claim language as explained in the Section 103 rejection but does not disclose the use of agarose as a carrier material.  HN teaches that it was known to the same art of endeavor to utilize agarose as a way to regenerate tissue at the implant site.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to utilize agarose as a carrier material in AI because agarose would also function as a regeneration complex to help in healing the tissue site.
Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not fully persuasive.
In traversing the Section 112 rejections, the Applicant argues that the wall thickness range of claim 5 only provides dimensional information of a cross section in two dimensions and provides not information pertaining to the axial length of the device such that the volume of the device would approach zero as the axial length approaches zero; see page 6 of the response.  The Examiner has conceded this point with the following understanding.  When the device is in the form of a cylinder, the wall thickness is 10,000 microns (maximum), and the total volume is 10 microliters (the maximum) then the height of that cylinder would have to be less than about 7 microns, i.e., much thinner than a thin sheet of paper that is about 40 microns thick.
In traversing the prior art rejections, the Applicant argues that AI is directed to open ended stent for maintaining patency of body passages.  In response, the Examiner asserts that the Applicant is referring a particular set of embodiments and not the embodiment relied on by the Examiner.  The embodiment set forth in paragraph 17 of AI is to an enclosed lumen for storing the active ingredient and controlling release of the same; see paragraph 15 of AI.  Paragraph 47 of AI also discloses a “closed hollow space” indicative of the enclosed space such that there is at least an enclosed space where the entire structure is enclosed including the end structures.  MN merely provides end structures to enclose an interior void where the end structures can be of a different material.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Di Luccio et al (US 4,720,384) teaches that fine hollow tubes with volumes in the claimed range of 40 nl to 10,000 microliters were known to the art; see column 5, lines 4-12 and column 7, lines 19-37.  Bae et al, Varner et al, Haffner et al, and de Juan et al are cited as further examples of small enclosed drug release devices known to the art of “implantable device(s) for housing one or more therapeutic agents.”
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PAUL B PREBILIC/Primary Examiner, Art Unit 3774